       Case 4:20-cv-01464-DPM Document 16 Filed 04/28/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

WELSPUN PIPES, INC.; SATISH PANGHAL;
BALA SATISH KUMAR PANGHAL;
HARSH SATISH PANGHAL;
and MET ALI SATISH PANGHAL                                  PLAINTIFFS

v.                       No. 4:20-cv-1464-DPM

DEPARTMENT OF HOMELAND SECURITY,
An Agency of the United States Government,
ALEJANDRO MAYORKAS, Secretary, in his
Official Capacity; US CITIZENSHIP AND
IMMIGRATION SERVICES, An Agency of
the United States Government, TRACY RENAUD,
Senior Official Performing the Duties of the
Director, in her Official Capacity; GREGORY
A. RICHARDSON, Director of the US Citizenship
and Immigration Services, TEXAS SERVICE
CENTER, In his Official Capacity; and SUSAN
DIBBINS, Acting Chief of Administrative Appeals
Office, in her Official Capacity                DEFENDANTS

                                 ORDER
     The Court is working through the injunction papers. As with
most preliminary injunctions, the likelihood of success on the merits is
critical. Because of the nature of the case, the Court believes it can make
a final decision about the merits and injunctive relief. If either party
wishes to be heard further, please file simultaneous briefs on 5 May
2021. Citations to the Administrative Record are welcome, including
      Case 4:20-cv-01464-DPM Document 16 Filed 04/28/21 Page 2 of 2



specific evidence required, . considered, or ignored during the
administrative proceedings.
     So Ordered.

                                                 v
                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -2-
